            Case 5:19-cv-00434-FB Document 22 Filed 11/05/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

SAMANTHA RUIZ,                                      )
                                                    )
       Plaintiff,                                   )
                                                    )
V.                                                  )     CIVIL ACTION NO. SA-19-CA-434-FB
                                                    )
ATLAS CREDIT CO., INC.,                             )
                                                    )
       Defendant.                                   )

               ORDER OF DISMISSAL WITH PREJUDICE AND JUDGMENT

       Before the Court is the Joint Stipulation of Dismissal With Prejudice (docket no. 21) filed by

the parties on November 4, 2019. The parties stipulate pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii) that the above captioned case is dismissed with prejudice, with each party to bear its

respective costs and attorney’s fees. Although a dismissal pursuant to Rule 41(a)(1)(A)(ii) allows the

plaintiff to dismiss an action voluntarily without a court order when the stipulation is signed by all

parties who have appeared, the parties have requested an order from this Court.

       Accordingly, IT IS HEREBY ORDERED, ADJUDGED and DECREED that, pursuant to the Joint

Stipulation of Dismissal With Prejudice (docket no. 21) signed by the parties and Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), the above captioned case is DISMISSED WITH PREJUDICE, with each party

to bear its respective costs and attorney’s fees.

       IT IS FURTHER ORDERED, ADJUDGED and DECREED that motions pending with the

Court, if any, are Dismissed as Moot and this case is CLOSED.

       It is so ORDERED.

       SIGNED this 5th day of November, 2019.


                                         _________________________________________________
                                        FRED BIERY
                                        UNITED STATES DISTRICT JUDGE
